          Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 1 of 7. PageID #: 46




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

TODD WHITE,                                       )   CASE NO. 3:19-cv-1808
                                                  )
                 Plaintiff,                       )   JUDGE JAMES G. CARR
                                                  )
          vs.                                     )   DEFENDANT TRINITY SERVICES
                                                  )   GROUP, INC.’S ANSWER TO
MANAGEMENT & TRAINING CORP., et                   )   COMPLAINT
al.,                                              )
                                                  )   JURY DEMAND ENDORSED HEREON)
                 Defendants.                      )


          For its answer to the Complaint, Defendant Trinity Services Group, Inc. (“Trinity”)

states:

                                         FIRST DEFENSE

          1.     Defendant Trinity denies the allegations in Paragraph 1 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

          2.     Defendant Trinity denies the allegations in Paragraph 2 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

          3.     Defendant Trinity denies the allegations in Paragraph 3 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

          4.     Paragraph 4 of the Complaint makes no allegations against Defendant Trinity and

requires no response. To the extent this Paragraph requires a response, Defendant Trinity denies

the allegations for lack of knowledge or information sufficient to form a belief as to their truth.
         Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 2 of 7. PageID #: 47




         5.       Paragraph 5 of the Complaint makes no allegations against Defendant Trinity and

requires no response. To the extent this Paragraph requires a response, Defendant Trinity denies

the allegations for lack of knowledge or information sufficient to form a belief as to their truth.

         6.       For its answer to Paragraph 6 of the Complaint, Defendant Trinity admits that it is

incorporated in the State of Florida and that it is authorized to do business in the State of Ohio.

Further answering, Defendant Trinity admits that it has an agreement to provide food services at

the North Central Correctional Institution in Marion, Ohio. Defendant Trinity denies the

remaining allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         7.       For its answer to Paragraph 7 of the Complaint, Defendant Trinity denies the

allegations in this Paragraph for lack of knowledge or information sufficient to form a belief as

to their truth.

         8.       For its answer to Paragraph 8 of the Complaint, Defendant Trinity denies the

allegations in this Paragraph for lack of knowledge or information sufficient to form a belief as

to their truth.

         9.       For its answer to Paragraph 9 of the Complaint, Defendant Trinity states that to

the extent this Paragraph calls for a legal conclusion it requires no response. Further answering,

Defendant Trinity admits that pursuant to its agreement with MTC it agreed to comply with all

federal, state and local laws and regulations governing the preparation, handling and serving of

foods. Defendant Trinity denies the remaining allegations in this Paragraph for lack of

knowledge or information sufficient to form a belief as to their truth.

         10.      Paragraph 10 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity




                                                  -2-
         Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 3 of 7. PageID #: 48




denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         11.   For its answer to Paragraph 11 of the Complaint, Defendant Trinity states that to

the extent this Paragraph calls for a legal conclusion it requires no response. To the extent this

Paragraph requires a response, Defendant Trinity admits that pursuant to its agreement with

MTC it agreed to comply with all federal, state and local laws and regulations governing the

preparation, handling and serving of foods. Defendant Trinity denies the allegations for lack of

knowledge or information sufficient to form a belief as to their truth.

         12.   For its answer to Paragraph 12 of the Complaint, Defendant Trinity states that to

the extent this Paragraph calls for a legal conclusion it requires no response. To the extent this

Paragraph requires a response, Defendant Trinity denies the allegations for lack of knowledge or

information sufficient to form a belief as to their truth.

         13.   Paragraph 13 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity

denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         14.   Paragraph 14 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity

denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         15.   Paragraph 15 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity




                                                  -3-
         Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 4 of 7. PageID #: 49




denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         16.   Defendant Trinity denies the allegations in Paragraph 16 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

         17.   Defendant Trinity denies the allegations in Paragraph 17 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

         18.   Defendant Trinity denies the allegations in Paragraph 18 of the Complaint for lack

of knowledge or information sufficient to form a belief as to their truth.

         19.   Paragraph 19 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity

denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         20.   For its answer to Paragraph 20 of the Complaint, Defendant Trinity denies that it

breached any duty of care to Plaintiff in any way. Further answering, Defendant Trinity denies

the remaining allegations for lack of knowledge or information sufficient to form a belief as to

their truth.

         21.   Defendant Trinity denies the allegations in Paragraph 21 of the Complaint.

         22.   Paragraph 22 of the Complaint makes no allegations against Defendant Trinity

and requires no response. To the extent this Paragraph requires a response, Defendant Trinity

denies the allegations for lack of knowledge or information sufficient to form a belief as to their

truth.

         23.   Defendant Trinity denies all allegations not specifically admitted.




                                                -4-
       Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 5 of 7. PageID #: 50




                                      SECOND DEFENSE

       24.     Plaintiff’s Complaint fails, in whole or in part, to state a claim against Defendant

Trinity upon which relief may be granted.

                                       THIRD DEFENSE

       25.     Plaintiff’s negligence proximately caused and/or contributed to the alleged

damages, if any.

                                      FOURTH DEFENSE

       26.     Defendant Trinity acted in good faith and exercised reasonable care at all times.

                                       FIFTH DEFENSE

       27.     Plaintiff has not suffered any injury or damage by reason of any act or omission

by Defendant Trinity, and no act or omission by Defendant Trinity was the proximate cause of

Plaintiff’s alleged damages.

                                       SIXTH DEFENSE

       28.     Any potentially hazardous condition was open and obvious.

                                      EIGHTH DEFENSE

       29.     Any potentially hazardous condition did not result from any unreasonable acts

taken by Defendant Trinity.

                                       NINTH DEFENSE

       30.     The condition which allegedly caused Plaintiff’s alleged injury was not

unreasonably hazardous.

       31.     Defendant Trinity reserves the right to allege additional defenses that may

become known during discovery and as Defendant Trinity continues to investigate these claims.




                                                -5-
      Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 6 of 7. PageID #: 51




                                             Respectfully submitted,

                                             /s/ Tracey L. Turnbull
                                             Tracey L. Turnbull (0066958)
                                             PORTER WRIGHT MORRIS & ARTHUR LLP
                                             950 Main Avenue, Suite 500
                                             Cleveland, Ohio 44113
                                             Telephone: 216-443-9000
                                             Fax: 216-443-9011
                                             tturnbull@porterwright.com

                                             Ryan L. Graham (0093826)
                                             PORTER, WRIGHT, MORRIS & ARTHUR LLP
                                             41 South High Street, Suite 2900
                                             Columbus, Ohio 43215
                                             Telephone: (614) 227-2000
                                             Fax: (614) 227-2100
                                             rgraham@porterwright.com

                                             Counsel for Defendant Trinity Services Group, Inc.




                                       JURY DEMAND

       Defendant Trinity Services Group, Inc. demands a trial by jury on all issues so triable,

using the maximum number of jurors under the law.

                                             /s/ Tracey L. Turnbull




                                               -6-
             Case: 3:19-cv-01808-JGC Doc #: 6 Filed: 09/06/19 7 of 7. PageID #: 52




                                        CERTIFICATE OF SERVICE


             I hereby certify that on September 6, 2019 a copy of foregoing Answer to Complaint was

filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt. All other parties have been served

by regular U.S. mail. Parties may access this filing through the Court’s system.


                                                        /s/ Tracey L. Turnbull
                                                        One of the Attorneys for Defendant Trinity
                                                        Services Group, Inc.




12680066v2



                                                  -7-
